DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael T. Hages on June 14, 2021.

The application has been amended as follows:
IN THE CLAIMS:
1.  (Currently Amended)  A vehicle hitch assistance system, comprising: 
a powered suspension system supporting a rear of the vehicle at a height; and 
a controller configured to: 
acquire position data for a coupler of a trailer; 
determine when the position data indicates that a hitch ball of the vehicle is aligned with the coupler; 
cause the powered suspension system to raise the height of the rear of the vehicle; and 
,
wherein the controller determines that the hitch ball is lifting the coupler of the trailer based on a detection of an increase in a power draw of the suspension system.

9.  (Cancelled).

10.  (Cancelled).

11. (Currently Amended)  A vehicle, comprising: 
a hitch ball mounted on a rear of the vehicle; 
a suspension system adjustably supporting the rear of the vehicle at a height; and 
a controller configured to: 
acquire position data for a coupler of a trailer; 
determine when the position data indicates that the hitch ball is aligned with the coupler; 
cause the suspension system to raise the height of the rear of the vehicle while receiving measurement data of a current drawn by the suspension system; and 
stop raising the height of the rear of the vehicle upon determining that the measurement data of the current drawn by the suspension system indicates an

15.  (Cancelled).

19.  (Currently Amended)  A method for assisting a vehicle in hitching with a trailer, comprising: 
acquiring position data for a coupler of the trailer; 
determining when the position data indicates that a hitch ball of the vehicle is aligned with the coupler; 
causing a powered suspension system supporting a rear of the vehicle at a height to raise the height of the rear of the vehicle; and 
stopping the raising of the height of the rear of the vehicle upon determining that the hitch ball is lifting the coupler,
wherein the hitch ball is determined to be lifting the coupler of the trailer based on a detection of an increase in a power draw of the suspension system.

21.  (Canceled).

Allowable Subject Matter
Claims 1-8, 11-14, and 16-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Claim 11 recites, inter alia, stop raising the height of the rear of the vehicle upon determining that the measurement data of the current drawn by the suspension system indicates an increase in a power draw of the suspension system attributable to the hitch ball beginning to raise the coupler.
Claim 19 recites, inter alia, that the hitch ball is determined to be lifting the coupler of the trailer based on a detection of an increase in a power draw of the suspension system.
The references of record do not teach or suggest the aforementioned limitations of claims 1, 11, and 19, nor would it have been obvious to modify those references to include such limitations.  Claims 2-8, 12-14, and 16-18 are allowable because each claim is directly or indirectly dependent on respective independent claims 1 and 11.  
It is noted that claims 1 and 19 were amended to overcome art.  Claim 9 was canceled because it was incorporated into claim 1.  Claims 10, 15, and 21 were canceled to prevent potential 112(a) written description rejections.  Claim 11 was amended to prevent a potential claim objection and a potential 112(b) rejection.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649